DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-13 are pending.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 2-8, 11 and 13 rejected under 35 U.S.C. 102(a)(2) as being anticipated by USHIRO JP2019106816.

Regarding claim 2, USHIRO teaches:
A battery pack, comprising: 
a first cell (Fig. 4 #210 of BM(a)) configured to be charged with a charging current (Fig. 4 #210 of BM(a)) (Fig. 4 I(a)) supplied from a charger (Fig. 4 #30); 
a memory device configured to store a maximum variation of a charging current value (¶ 0024 "in the non-volatile memory of the main BMU 24, a limit threshold Th1 and a return threshold Th2 set for the maximum deviation ΔI of the individual charging current as shown in FIG. 5 are stored in advance."),
the charging current value corresponding to a magnitude of the charging current (¶ 0022 "the charging current command value Ic"), 
the maximum variation being determined depending on a characteristic of the battery pack (¶ 0022" The main BMU 24 is the largest of the individual charging currents I (1) to I (n) while charging the storage battery 21 of the battery packs BP (1) to BP (n) from the charger 30 is being performed. It is determined whether or not the maximum deviation ΔI of the individual charging current"); 
a target current calculator configured to calculate a newest value of a target current value based on (i) a previous value of the target current value (Fig. 6B Ib at t11) and (ii) the maximum variation (Fig. 6B ΔI at t11), the target current value corresponding to the magnitude of the charging current required to charge the first cell (¶ 0032 "when the maximum deviation ΔI of the individual charging current, which is the deviation between the maximum individual charging current Imax and the minimum individual charging current Imin at time t11, reaches the limit threshold Th1, the main The BMU 24 sets the current limit command flag F to "1". As a result, as shown in FIG. 6A, the main BMU 24 gradually reduces the charging current command value Ic from the default value Idf after time t11. As a result, as shown in FIG. 6B, the individual charging currents Ia and Ib of the battery packs BP (a) and BP (b) decrease."); and 
an information notifier configured to transmit charge condition information to the charger, the charge condition information including the newest value (¶ 0029 "the main BMU 24 decreases the charging current command value Ic to be transmitted to the charger 30").  

Regarding claim 3, USHIRO teaches:
wherein the characteristic of the battery pack includes at least a magnitude of an impedance of the first cell (¶ 0036 " The OCV value of the pack BP (a) is shown, and "Vb" is the OCV value of the battery pack BP (b). “Ra” indicates the internal impedance of the battery pack BP (a), and “Vb” indicates the internal impedance of the battery pack BP (b)).  

Regarding claim 4, USHIRO teaches:
wherein the characteristic of the battery pack includes at least a magnitude of an impedance of the first cell (¶ 0036 " The OCV value of the pack BP (a) is shown, and "Vb" is the OCV value of the battery pack BP (b). “Ra” indicates the internal impedance of the battery pack BP (a), and “Vb” indicates the internal impedance of the battery pack BP (b)).

Regarding claim 5, USHIRO teaches:
wherein the first cell is connected in parallel with the second cell (Fig. 4 BM(a) in parallel with BM(b)).  

  Regarding claim 6, USHIRO teaches:
wherein the characteristic of the battery pack depends on at least an arrangement of the first cell and the second cell (Fig. 4 BM(a) in parallel with BM(b); ¶ 0002 "when a switching element of each battery pack is turned on, a battery pack having a battery with a high OCV (Open Circuit Voltage: open circuit voltage) value to a battery pack with a battery having a low OCV value Inrush current may flow according to the voltage difference.").  

  Regarding claim 7, USHIRO teaches:
an operation information acquirer configured to acquire charging operation information from the charger, 
the charging operation information relating to an operation required for the charger to charge the first cell, the charging operation information including the charging current value (charging operation information acquire wherein information of the charging current command value is acquired by the charger. ¶ 0022 "the main BMU 24 transmits the charging current command value Ic to the charger 30 capable of limiting the total charging current Is. The charging current command value Ic indicates a target value of the total charging current Is of the charger 30. In the present embodiment, the main BMU 24 corresponds to a current control unit that controls the total charging current Is flowing from the charger 30 to the storage batteries 21 of the battery packs BP (1) to BP (n)"), 
wherein the target current calculator is configured to set the charging current value included in the charging operation information (¶ 0032 "when the maximum deviation ΔI of the individual charging current, which is the deviation between the maximum individual charging current Imax and the minimum individual charging current Imin at time t11, reaches the limit threshold Th1, the main The BMU 24 sets the current limit command flag F to "1". As a result, as shown in FIG. 6A, the main BMU 24 gradually reduces the charging current command value Ic from the default value Idf after time t11. As a result, as shown in FIG. 6B, the individual charging currents Ia and Ib of the battery packs BP (a) and BP (b) decrease." And ¶ 0022) as the previous value (Fig. 6B Ib at t11) in order to calculate the newest value (Fig. 6B ΔI at t11).  

Regarding claim 8, USHIRO teaches:
a voltage comparator configured to determine whether a cell voltage value is smaller than a target voltage value, the cell voltage value corresponding to a magnitude of a voltage of the first cell, and the target voltage value corresponding to the magnitude of the voltage of the first cell required for the charger to charge the first cell, wherein the target current calculator is configured to calculate the newest value by adding the maximum variation to the previous value, in response to the voltage comparator determining that the cell voltage value is smaller than the target voltage value (voltages are compared to determine a difference wherein if difference increases from a previous value the current is reduced to reduce voltage difference  to a desired value being the target value.  ¶ 0031 " the OCV of battery pack BP (b) according to the SOC-OCV characteristic shown in FIG. The OCV value Va of the battery pack BP (a) sharply increases compared to the value Vb. Thereby, a voltage difference ΔV is generated between the OCV value Va of the battery pack BP (a) and the OCV value Vb of the battery pack BP (b). "; ¶ “Thereafter, as shown in FIG. 6B, when the maximum deviation ΔI of the individual charging current, which is the deviation between the maximum individual charging current Imax and the minimum individual charging current Imin at time t11, reaches the limit threshold Th1, the main The BMU 24 sets the current limit command flag F to "1". As a result, as shown in FIG. 6A, the main BMU 24 gradually reduces the charging current command value Ic from the default value Idf after time t11. As a result, as shown in FIG. 6B, the individual charging currents Ia and Ib of the battery packs BP (a) and BP (b) decrease.” And ¶ “the total charging current is limited when the maximum deviation of the individual charging currents of the plurality of storage batteries becomes equal to or more than the predetermined value while charging from the charger to the plurality of storage batteries is performed.  As a result, in the storage battery in which the minimum individual charging current flows, the charging current becomes smaller, and the charging is greatly restricted. In addition, in the storage battery in which the maximum individual charging current flows, charging is continued although the charging current decreases. That is, the storage battery through which the largest individual charging current flows is preferentially charged. Thereby, the maximum deviation of the open circuit voltage among the plurality of storage batteries can be reduced, and as a result, the rush current generated between the storage batteries can be suppressed. In addition, since the maximum deviation of the open circuit voltage among the plurality of storage batteries is reduced as described above, even if discharge of the plurality of storage batteries is performed at an arbitrary timing, rush current exceeding a predetermined value in any of the plurality of storage batteries Is less likely to occur”).  

  Regarding claim 11, USHIRO teaches:
A charging system, comprising: 
a battery pack including: 
	a first cell (Fig. 4 #210 of BM(a)) configured to be charged with a charging current (Fig. 4 #210 of BM(a)) (Fig. 4 I(a)) supplied from a charger (Fig. 4 #30); 
a memory device configured to store a maximum variation of a charging current value (¶ 0024 "in the non-volatile memory of the main BMU 24, a limit threshold Th1 and a return threshold Th2 set for the maximum deviation ΔI of the individual charging current as shown in FIG. 5 are stored in advance."),
the charging current value corresponding to a magnitude of the charging current (¶ 0022 "the charging current command value Ic"), 
the maximum variation being determined depending on a characteristic of the battery pack (¶ 0022" The main BMU 24 is the largest of the individual charging currents I (1) to I (n) while charging the storage battery 21 of the battery packs BP (1) to BP (n) from the charger 30 is being performed. It is determined whether or not the maximum deviation ΔI of the individual charging current"); 
a target current calculator configured to calculate a newest value of a target current value based on (i) a previous value of the target current value (Fig. 6B Ib at t11) and (ii) the maximum variation (Fig. 6B ΔI at t11), 
the target current value corresponding to the magnitude of the charging current required to charge the first cell (¶ 0032 "when the maximum deviation ΔI of the individual charging current, which is the deviation between the maximum individual charging current Imax and the minimum individual charging current Imin at time t11, reaches the limit threshold Th1, the main The BMU 24 sets the current limit command flag F to "1". As a result, as shown in FIG. 6A, the main BMU 24 gradually reduces the charging current command value Ic from the default value Idf after time t11. As a result, as shown in FIG. 6B, the individual charging currents Ia and Ib of the battery packs BP (a) and BP (b) decrease."); and 
an information notifier configured to transmit charge condition information to the charger, the charge condition information including the newest value (¶ 0029 "the main BMU 24 decreases the charging current command value Ic to be transmitted to the charger 30"); and 
the charger including: 
	a current out putter configured to supply the charging current to the battery pack (to create and supply charging current charger has a current out putter ¶ 0022 "the total charging current Is flowing from the charger 30 to the storage batteries 21 of the battery packs BP (1) to BP (n)"); 
a condition information acquirer configured to acquire the charge condition information from the battery pack (a condition information acquire wherein information of the charging current command value is acquired by the charger. ¶ 0022 "the main BMU 24 transmits the charging current command value Ic to the charger 30 capable of limiting the total charging current Is. The charging current command value Ic indicates a target value of the total charging current Is of the charger 30. In the present embodiment, the main BMU 24 corresponds to a current control unit that controls the total charging current Is flowing from the charger 30 to the storage batteries 21 of the battery packs BP (1) to BP (n)"); and 
an output current setter configured to set the magnitude of the charging current based on the newest value included in the charge condition information (the charger sets the charging current when a new reduced charging current value is received from BMU wherein a output current setter changes charging current value ¶ 0029 "the main BMU 24 decreases the charging current command value Ic to be transmitted to the charger 30 by a predetermined value as the process of step S11. Thereby, the charging current flowing through the storage battery 21 of each of the battery packs BP (a) and BP (b) is reduced.").  

Regarding claim 13, USHIRO teaches;
A method for controlling charging of a battery pack (¶ 0022 "that controls the total charging current Is flowing from the charger 30 to the storage batteries 21 of the battery packs BP (1) to BP (n)"), 
the method comprising: 
calculating a newest value of a target current value based on 
	(i) a previous value of the target current value (Fig. 6B Ib at t11) and 
	(ii) a maximum variation (Fig. 6B ΔI at t11), 
the target current value corresponding to a magnitude of a charging current required to charge a cell in the battery pack (¶ 0032 "when the maximum deviation ΔI of the individual charging current, which is the deviation between the maximum individual charging current Imax and the minimum individual charging current Imin at time t11, reaches the limit threshold Th1, the main The BMU 24 sets the current limit command flag F to "1". As a result, as shown in FIG. 6A, the main BMU 24 gradually reduces the charging current command value Ic from the default value Idf after time t11. As a result, as shown in FIG. 6B, the individual charging currents Ia and Ib of the battery packs BP (a) and BP (b) decrease."), 
the maximum variation corresponding to a characteristic of the battery pack (¶ 0022 "The main BMU 24 is the largest of the individual charging currents I (1) to I (n) while charging the storage battery 21 of the battery packs BP (1) to BP (n) from the charger 30 is being performed. It is determined whether or not the maximum deviation ΔI of the individual charging current"); and 
notifying a charger of charge condition information including the newest value (¶ 0029 "the main BMU 24 decreases the charging current command value Ic to be transmitted to the charger 30").  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 rejected under 35 U.S.C. 103 as being unpatentable over USHIRO JP 2019106816 in view of Liu US 20190222041, Hooker US 20130320923 and HUANG CN 107834946.

Regarding claim 12, Even though USHIRO teaches to determine the newest value (¶ 0022 "the main BMU 24 transmits the charging current command value Ic to the charger 30), USHIRO does not teach an output current comparator configured to determine whether the newest value is smaller than or equal to an upper limit current value.  
Liu teaches an output current comparator configured to determine whether the newest value is smaller than or equal to an upper limit current value (¶ 0248 "The control logic circuit compares the charging current with a specified upper limit value of the charging current adjustment threshold. If the charging current is higher than the upper limit of the charging current adjustment threshold").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify USHIRO to include an output current comparator taught by Liu for the purpose of real time adjustment and charging safety. (Refer to ¶ 0006)

USHIRO in view of Liu do not teach the upper limit current value corresponding to an upper limit of the charging current value determined according to a temperature of the charger.  
Hooker teaches a current value corresponding to a charging current value determined according to a temperature of the charger (¶ 0031 " the second current charging rate is based on the determined temperature within charging device 104.").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify USHIRO in view of Liu  to include charging current value determined according to a temperature of the charger taught by Hooker for the purpose of mitigating known charging stations that are designed or rated to operate at a predefined current amplitude that have one or more components within the charging station and/or within the electric vehicle may fail or exhibit abnormal behavior. Such failures and/or abnormal behavior may cause the current transmitted. (Refer to ¶ 0003)

 Even though USHIRO teaches the output current setter is configured to set the newest value as a value corresponding to the magnitude of the charging current as noted above, USHIRO does not teach wherein the output current setter is configured to set the newest value as a value corresponding to the magnitude of the charging current, in response to the output current comparator determining that the newest value is smaller than or equal to the upper limit current value, and 
wherein the output current setter is configured to set the upper limit current value as a value corresponding to the magnitude of the charging current, in response to the output current comparator determining that the newest value is larger than the upper limit current value.  
HUANG teaches;
wherein the charger further includes: 
wherein the output current setter is configured to set the newest value as a value corresponding to the magnitude of the charging current (Pg. 6 ¶ 10" the micro-control unit setting output needed current subdivision mode and charging current direction, "), in response to the output current comparator determining that the newest value is smaller than or equal to the upper limit current value (Pg. 8 ¶ 6 "if the comparison result shows that the current output by the motor is less than the charging current threshold value, then the motor is charged to the charging current threshold value"), and 
wherein the output current setter is configured to set the upper limit current value as a value corresponding to the magnitude of the charging current, in response to the output current comparator determining that the newest value is larger than the upper limit current value (Pg2 ¶ 12 " if the set charging current threshold value is greater than the charging current threshold value of the square wave signal in the previous period, then the motor is charged to a larger charging current threshold.").  
It would be obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to modify USHIRO to include the output current setter is configured as taught by HUANG for the purpose of accuracy in controlling current. (Refer to Pg. ¶ 1)

Allowable Subject Matter
Claim 1 is allowed.
Regarding claim 1 though the prior art teaches a battery pack; a charging current supplied from a charger; a memory device configured to store a maximum variation ∆Ibat of a charging current value; a magnitude of an impedance of each of the cells; a Micro Processing Unit; acquiring charging operation information from the charger; determining whether a cell voltage value is larger than or equal to a target voltage value; setting the reference current value; calculating the target current value; and transmitting, to the charger, charge condition information.
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
calculating a target current value Inext by adding the maximum variation ∆Ibat to the charging current value Inow included in the charging operation information, in response to (i) the cell voltage value Vnow being determined to be smaller than the target voltage value CV and (ii) the provisional current value (Inow + ∆Ibat) being determined to be smaller than or equal to the reference current value Iset.

Claims 9 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Regarding Claim 9, the prior art of record does not teach alone or in combination wherein the target current calculator is configured to calculate the newest value by subtracting the maximum variation from the previous value, in response to the voltage comparator determining that the cell voltage value is larger than or equal to the target voltage value.  

Regarding claim 10 though the prior art teaches a charging current comparator configured to determine whether a provisional current value is smaller than or equal to a reference current value, the provisional current value corresponding to a sum of the previous value and the maximum variation, the reference current value corresponding to an upper limit of the charging current value permissible in the first cell and wherein the target current calculator is configured to set the reference current value as the newest value, in response to the charging current comparator determining that the provisional current value is larger than the reference current value. 
the prior art fails to further disclose, teach, or suggested, nor would it have been obvious to one of ordinary skill in the art to modify the prior art to have the combination of:
wherein the target current calculator is configured to calculate the newest value by adding the maximum variation to the previous value, in response to the charging current comparator determining that the provisional current value is smaller than or equal to the reference current value.
        Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shim US 20030219267, Wang US 20150256016.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARIKH K RANKINE whose telephone number is (571)272-8973.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on (571) 272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TARIKH KANEM RANKINE/Examiner, Art Unit 2859                                                                                                                                                                                                        
/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859